United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
DEPARTMENT OF THE NAVY, FLEET
FORCES COMMAND, Portsmouth, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1546
Issued: December 16, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On June 30, 2014 appellant filed a timely appeal from a June 10, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received a
$90,329.86 overpayment of compensation; and (2) whether it properly determined that appellant
was at fault in creating the overpayment of compensation, thereby precluding waiver of recovery
of the overpayment.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on October 23, 2007 appellant, then a 40-year-old painter, sustained
a sprain of the lateral collateral ligament of his left knee when he struck his knee at work.
Appellant’s claim was later expanded to include acceptance of internal derangement of his left
knee. On February 22, 2010 he filed a CA-7 form alleging entitlement to schedule award
compensation due to the accepted work conditions.
In an August 5, 2010 decision, OWCP granted appellant a schedule award for 10 percent
permanent impairment of his left leg. It advised him that the award would run for 28.8 weeks
from June 3 to December 21, 2010. OWCP stated, “Payment of your award ends when you have
been paid for the last day shown in item 3 above.” The last day shown in item three was
December 21, 2010. The decision was addressed to appellant’s address of record.
In a September 9, 2013 letter, OWCP advised appellant that it had made a preliminary
determination of a $90,329.86 overpayment of compensation for the period December 22, 2010
to June 29, 2013 because, due to a system failure, he continued to receive schedule award
compensation for this period after December 21, 2010. It also made a preliminary determination
that he was at fault in the creation of the overpayment because he accepted payments that he
knew or should have known to be incorrect. Regarding its fault determination, OWCP stated:
“[It] placed the claimant on the schedule award periodic roll[s], effective
August 1, 2010. By letter dated August 5, 2010[,] [OWCP] advised the claimant
that compensation would be paid each four weeks, that the period of the award of
compensation was from June 3 through December 21, 2010 (Item 3) and that
‘Payment of your award ends when you have been paid for the last day shown in
item three above.’ As such the claimant was paid, accepted and has not returned
compensation for which he was aware he was not entitled to from December 22,
2010 through June 29, 2013.”2
Appellant requested a telephonic prerecoupment hearing with an OWCP hearing
representative in connection with the overpayment matter. During the prerecoupment hearing
held on April 21, 2014, he asserted that he never received anything stating how long or how
much he was supposed to get from his August 5, 2010 schedule award. Appellant indicated that
he tried to call OWCP to obtain clarification of this matter but that he could “never get a
response.” He testified regarding his financial circumstances, indicating that he had about
$10,000 in a retirement account.
Appellant submitted an overpayment recovery questionnaire, completed on
September 28, 2013, in which he indicated that he had monthly income of $1,028.53, monthly
expenses of $2,317.50 and no assets. He asserted that he was not at fault in the creation of
overpayment and requested waiver of recovery of the overpayment.
2

OWCP requested that appellant complete and return an enclosed overpayment recovery questionnaire and
advised him that he could request a prerecoupment hearing with an OWCP hearing representative. It attached
payment records and worksheets showing that appellant received $90,329.86 in schedule award payments for the
period December 22, 2010 to June 29, 2013.

2

In a June 10, 2014 decision, an OWCP hearing representative finalized OWCP’s
preliminary determination that appellant received a $90,329.86 overpayment of compensation
which occurred for the period December 22, 2010 to June 29, 2013 because he continued to
receive schedule award compensation for this period after December 21, 2010. The hearing
representative found that appellant was at fault in the creation of the overpayment because he
accepted payments that he knew or should have known to be incorrect. Given this fault finding,
waiver of recovery of the overpayment was precluded. OWCP hearing representative found that
the $90,329.86 overpayment would be recovered through payments of $400.00 per month.3
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.4
Section 8116 of FECA provides that, while an employee is receiving compensation, he or
she may not receive salary, pay or remuneration of any type from the United States, except in
limited circumstances.5 Schedule award compensation is paid for specified periods according to
the extent of the permanent impairment of the scheduled member or members.6
ANALYSIS -- ISSUE 1
The Board finds that the evidence of record shows that appellant received a $90,329.86
overpayment of compensation. In an August 5, 2010 decision, OWCP granted appellant a
schedule award for a 10 percent permanent impairment of his left leg. The award ran for 28.8
weeks from June 3 to December 21, 2010 and it specifically indicated that there was no
entitlement to schedule award compensation after December 21, 2010. The record contains
payment records and worksheets showing that appellant received $90,329.86 in schedule award
payments for the period December 22, 2010 to June 29, 2013. Given that appellant was not
entitled to receive compensation after December 21, 2010, the total amount of compensation
received during that period is an overpayment. Therefore, he received a $90,329.86
overpayment for the period December 22, 2010 to June 29, 2013.

3

With respect to the recovery of an overpayment, the Board’s jurisdiction is limited to those cases where OWCP
seeks recovery from continuing compensation benefits. D.R., 59 ECAB 148 (2007); Miguel A. Muniz, 54 ECAB
217 (2002). As appellant was not in receipt of compensation at the time of OWCP’s overpayment determination,
the Board does not have jurisdiction over the method of recovery of the overpayment in this case. See Lorenzo
Rodriguez, 51 ECAB 295 (2000); 20 C.F.R. § 10.441.
4

5 U.S.C. § 8102.

5

Id. at § 8116(a).

6

Id. at § 8107.

3

LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that where an overpayment of compensation has been
made “because of an error of fact or law,” adjustment shall be made by decreasing later
payments to which an individual is entitled.7 The only exception to this requirement is a
situation which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this
subchapter or would be against equity and good conscience.”8 No waiver of payment is possible
if the claimant is not “without fault” in helping to create the overpayment.9
In determining whether an individual is not “without fault” or alternatively, “at fault,”
section 10.433(a) of Title 20 of the Code of Federal Regulations provide in relevant part:
“A recipient who has done any of the following will be found to be at fault with
respect to creating an overpayment:
(1) Made an incorrect statement as to a material fact which he or she
knew or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect….”10
Section 10.433(b) of OWCP’s regulations provide:
“Whether or not OWCP determines that an individual was at fault with respect to
the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those
circumstances and the individual’s capacity to realize that he or she is being
overpaid.”11
ANALYSIS -- ISSUE 2
OWCP properly found that appellant was at fault in the creation of the $90,329.86
overpayment of compensation under the third prong of the above-described test, i.e., he accepted
payments which he knew or should have known to be incorrect.
7

5 U.S.C. § 8129(a).

8

Id. at § 8129(b).

9

L.J., 59 ECAB 264 (2007).

10

20 C.F.R. § 10.433(a).

11

Id. at § 10.433(b).

4

The Board notes that OWCP clearly advised appellant that he would not be entitled to
receive schedule award compensation after December 21, 2010 and that, therefore, he knew or
should have known that he could not accept schedule award payments after that date. In its
August 5, 2010 schedule award decision, OWCP clearly advised appellant that the award would
run for 28.8 weeks from June 3 to December 21, 2010. OWCP stated, “Payment of your award
ends when you have been paid for the last day shown in item 3 above.” The last day shown in
item three was December 21, 2010. During the prerecoupment hearing, appellant asserted that
he did not receive OWCP’s August 5, 2010 schedule award decision. Absent evidence to the
contrary, a letter properly addressed and mailed in the ordinary course of business is presumed to
have been received. This is known as the mailbox rule.12 OWCP’s August 5, 2010 decision was
sent to appellant’s address of record and is presumed to have been received by him absent any
notice of nondelivery. Appellant has not submitted evidence to rebut this presumption.
Before OWCP and on appeal, appellant alleged that he attempted to contact OWCP on
several occasions in order to clarify matters concerning the end of his receipt of schedule award
compensation, but that he was unsuccessful in his attempts. However, appellant did not
adequately describe the nature of these attempts or submit evidence to support his assertions in
this regard. As previously discussed, he was clearly informed that he would not be entitled to
schedule award compensation after December 21, 2010. Even though OWCP may have been
negligent in continuing to issue appellant checks for schedule award compensation after
December 21, 2010, this does not excuse his acceptance of such checks which he knew or should
have known were incorrect.13 For these reasons, OWCP properly found appellant at fault in the
creation of the $90,329.86 overpayment, thereby precluding waiver of recovery of the
overpayment.14
CONCLUSION
The Board finds that OWCP properly determined that appellant received a $90,329.86
overpayment of compensation. The Board further finds that OWCP properly determined that he
was at fault in creating the overpayment of compensation, thereby precluding waiver of recovery
of the overpayment.

12

See James A. Gray, 54 ECAB 277 (2002).

13

See Robert W. O’Brien, 36 ECAB 541, 547 (1985).

14

See supra notes 8 and 9.

5

ORDER
IT IS HEREBY ORDERED THAT the June 10, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 16, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

6

